Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION

1.	The application of Hartwich for the "USER STATION FOR A BUS SYSTEM, AND METHOD FOR TRANSMITTING A MESSAGE AT DIFFERENT BIT RATES IN A BUS SYSTEM" filed 08/10/2020 has been examined.  This application is a national stage entry of PCT/EP2018/085635, International Filing Date: 12/18/2018 ad claims foreign priority to 102017223775.9, filed 12/22/2017 in Germany.  The preliminary amendment filed 10/08/2020 has been entered and made of record.  Claims 14-26 are pending in the present application. 

2.         The applicant should use this period for response to thoroughly and very closely proof read and review the whole of the application for correct correlation between reference numerals in the textual portion of the Specification and Drawings along with any minor spelling errors, general typographical errors, accuracy, assurance of proper use for Trademarks TM, and other legal symbols @, where required, and clarity of meaning in the Specification, Drawings, and specifically the claims (i.e., provide proper antecedent basis for “the'' and “said'' within each
claim).  Minor typographical errors could render a Patent unenforceable and so the applicant is

	Claim Objections
3.      Claims 21-22 are objected to because of the following informalities: Claim 21 recites “CAN FD” on line 1 & claim 22 recites “BRS” on line 2.  This need to spell out the first time introduced into the claims.
4.      Claims 18, 20, 24, 25 are objected to because of the following informalities: The claim recites the clause with the optional language “configured to”.   In order to present the claim in a better form and to describe a positive or require steps/function to be performing (i.e. using the claim language that does not suggest or make optionally but required steps to be performed), applicant is suggested to revise the claim language such that the steps/functions, which follows “configured to”, to be performed are required (not optional). Appropriate correction is required.
Claim Rejections - 35 USC § 112
5.	Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C.112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

6.        Claims 18-20 recite the limitation “bit U” on lines 2. 4.   The term "bit U" is not defined by the claim, does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.   It is not clear what constitutes such “bit U” and It is not clear what the “bit U” is or what is involved in determining the bit pattern.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed
Invention is not identically disclosed as set forth in section 102, if the differences between the
claimed invention and the prior art are such that the claimed invention as a whole would have
been obvious before the effective filing date of the claimed invention to a person having ordinary
skill in the art to which the claimed invention pertains. Patentability shall not be negated by the
manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.        Claims 14-19, 22-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fredriksson et al. (US#10,924,198) in view of Lieder et al. (US#10,020,958).
	Regarding claims 14, 25, the references disclose a novel system and apparatus for transmitting a message at different bit rates in a CAN Bus, according to the essential features of the claim. Fredriksson et al. (US#10,924,198) discloses a communication control unit configured to create a message for at least one further user station of bus system, in which an exclusive, collision-free access of a user station to a bus line of the bus system is at least temporarily ensured (Figs. 1-2; Col. 3, lines 11-57: transmitting a message packet over a control network according to a protocol), the communication control unit being configured to provide, in the message, a first phase to be transmitted at a first bit rate, and a second phase to be transmitted at a second bit rate, which is faster or slower than the first bit rate (Fig. 5; Col. 2, lines 19-58 & Col. 8, lines 22-65: Implementation of an Additional Synchronization with CAN-FD - the message packet having a first portion having a first data rate and a second portion having a second data rate higher than the first data rate), the communication control unit being Col. 29, line 59 to Col. 30, line 50: CAN-FD requires a switch from a first bit-rate to a second bit-rate relative to an edge in combination with the sample point location - BRS bit/start the high speed portion for resynchronization of the CAN-FD data frame), the predetermined bit pattern including, both before and after the bit rate switchover, a flank for synchronization, using which the at least one further user station as receiver is able to synchronize with the user station as transmitter (Fig. 2; Col. 11, lines 4-67: CAN message would create more synchronization flanks, allow a higher bit rate for an embedded protocol).
However, Fredriksson does not expressly disclose wherein a predetermined bit pattern for a bit rate switchover BRS.  In the same field of endeavor, Lieder et al. (US#10,020,958) teaches in Figs. 1-2 & 6 the CAN FD data frame, in which identifying a pattern of bits includes EOF, IFS and SOF (Col. 2, lines 19-40 & Col. 3, lines 16-23).  It’s also noted that, CAN-FD is an enhanced version of CAN, providing flexible and higher data rates as well as a larger data field. Although newly introduced fields (e.g., Error State Indicator (ESI)) are included in the CAN-FD message format, its basic components and arbitration & error handling conform to those in CAN.  Technologies such as CAN FD have recently been provided in which messages are transmitted, etc., corresponding to the specification "CAN with Flexible Data-Rate, Specification Version 1.0" (source: http://www.semiconductors.bosch.de).  In such technologies, the maximum possible data rate is increased beyond a value of 1 Mbit/s by using higher clocking in the area of the data fields, and are well known in the art.  Specifically, CAN-FD requires a switch from a first bit-rate to a second bit-rate relative to an edge in combination with the sample point location.  
Fredriksson et al.: Col. 8, lines 22-65: Implementation of an Additional Synchronization with CAN-FD).
Regarding claim 16, the reference further teach wherein at least the flank after the bit rate switchover is a flank for hard synchronization (Fredriksson et al.: Fig. 2; Col. 11, lines 4-67).
Regarding claim 17, the reference further teach wherein the flanks for synchronization are flanks from recessive to dominant, so that the predetermined bit pattern is 1010, when recessive is 1 and dominant is 0 (Fredriksson et al.: Figs. 20, 27, Col. 31, lines 54-67:  CAN transmission having a dominant sync segment following a recessive bit).
Regarding claims 18-19, the reference further teach wherein in the message, a switchover bit U whose value decides whether the first bit rate is to be switched over to the second bit rate, and the second bit rate being faster than the first bit rate (Fredriksson et al.: Fig. 5; Col. 2, lines 19-58 & Col. 8, lines 22-65, Col. 31, lines 54-67: BRS bit).
Regarding claims 23-24, the reference further teach wherein synchronizing with one of the flanks in the predetermined bit pattern of a further message at an end or beginning of an arbitration phase; and transmitting data at the second bit rate at a bus level on the bus line differing from that of data at the first bit rate (Fredriksson et al.: Figs. 5-6; Col.6, line 43 to Col. 7, line 15).

One skilled in the art would have recognized the need for effectively and efficiently facilitating message transmission at different bit rates in a CAN Bus, and would have applied Lieder’s novel use of a controller area network flexible data rate (CAN FD) communications. into Fredriksson’s high speed protocol for control area networks (CAN) bus networks.  Therefore, It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to apply Lieder’s CAN FD into Fredriksson’s high speed embedded protocol for distributed control system with the motivation being to provide a method and system for transmitting a message at different bit rates in a bus system.
Allowable Subject Matter
9.	Claims 20, 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
10.       The following is an examiner's statement of reasons for the indication of allowable subject matter: The closest prior art of record fails to disclose or suggest wherein the communication control unit is configured to set the switchover bit U to recessive or 1, to signal that in the message, a switchover is to take place from the first bit rate to the second bit rate, and to set the predetermined bit pattern as 10U0 when recessive is 1 and dominant is 0; wherein the message is a CAN FD message, in which the predetermined bit pattern includes a switchover of the first bit rate after an arbitration phase to a faster second bit rate in the data phase, in which payload data of the message are encompassed, and/or in which the predetermined bit pattern includes a switchover of the second bit rate after an acknowledgment to a slower first bit rate for the arbitration phase, as specifically recited in the claims.
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The Beckmann et al. (US#10,742,443) shows method for transmitting messages in a data bus system, transceiver and electronic control unit for a motor vehicle.

The Hartwich (US#9,742,584) shows controller area network with flexible data rate.
The Hartwich (US#8,391,318) shows communication system including a data bus and multiple user nodes connected thereto, and method for operating such a communication system.
The Walker et al. (US#10,063,391) shows subscriber station for a bus system and method for improving the quality of reception in a bus system.
The Hehemann et al. (US#10,164,792) shows user station for a bus system and method for reducing line conducted emissions in a bus system
The Fredriksson et al. (US#10,218,452) shows high speed embedded protocol for distributed control system.
The Mounier et al. (US#9,973,348) shows transceiver circuit and method for controller area networks.
The Gehring (US#10,341,165) shows CAN transmitter with fast CANL control loop.
The Gach (US#9,819,589) shows CAN FD end of frame detector, CAN bit stream processing device, method for detecting the end of a CAN FD frame, operating a CAN bit stream processor.

12.	Applicant's future amendments need to comply with the requirements of MPEP § 714.02, MPEP § 2163.04 and MPEP § 2163.06.
"with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or 
New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.
Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner's amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1,75(d)(1 ). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description 
"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "
     
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. Phan whose telephone number is (571) 272-3149.  The examiner can normally be reached on Mon - Fri from 6:00 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sefcheck Gregory, can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.

14.    Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at toll free 1-866-217-9197.

Mphan
11/01/2021  
/MAN U PHAN/Primary Examiner, Art Unit 2477